      Case 1:12-cv-03419-GBD-SLC Document 976 Filed 09/27/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

JEFFREY LAYDON, on behalf of himself and all others similarly
situated,

                               Plaintiff,

                       - against -

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE         Docket No. 12-cv-3419
SUMITOMO TRUST AND BANKING CO., LTD., THE           (GBD) (HBP)
NORINCHUKIN BANK, MITSUBISHI UFJ TRUST AND
BANKING CORPORATION, SUMITOMO MITSUI BANKING
CORPORATION, J.P. MORGAN CHASE & CO., J.P. MORGAN
CHASE BANK, NATIONAL ASSOCIATION, J.P. MORGAN
SECURITIES PLC, MIZUHO CORPORATE BANK, LTD.,
DEUTSCHE BANK AG, THE SHOKO CHUKIN BANK, LTD.,
SHINKIN CENTRAL BANK, UBS AG, UBS SECURITIES JAPAN
CO. LTD., THE BANK OF YOKOHAMA, LTD., SOCIÉTÉ
GÉNÉRALE SA, THE ROYAL BANK OF SCOTLAND GROUP
PLC, THE ROYAL BANK OF SCOTLAND PLC, RBS SECURITIES
JAPAN LIMITED, BARCLAYS BANK PLC, CITIBANK, NA,
CITIGROUP, INC., CITIBANK, JAPAN LTD., CITIGROUP
GLOBAL MARKETS JAPAN, INC., COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., HSBC
HOLDINGS PLC, HSBC BANK PLC, LLOYDS BANKING
GROUP PLC, ICAP EUROPE LIMITED, R.P. MARTIN
HOLDINGS LIMITED, MARTIN BROKERS (UK) LTD.,
TULLETT PREBON PLC, AND JOHN DOE NOS. 1-50,

                               Defendants.


          PLAINTIFF’S NOTICE OF MOTION FOR CLASS CERTIFICATION
                   AND APPOINTMENT OF CLASS COUNSEL

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, the

Declaration of Raymond P. Girnys and the exhibits attached thereto, and the record herein, Plaintiff

Jeffrey Laydon through his undersigned attorneys, will respectfully move this Court, before the

Honorable George B. Daniels, Courtroom 11A, at the United States Courthouse, 500 Pearl Street,
      Case 1:12-cv-03419-GBD-SLC Document 976 Filed 09/27/19 Page 2 of 3



New York, NY 10007, at a date and time to be set by the Court, for an Order pursuant to FED. R.

CIV. P. 23(a), (b)(3) and (g) certifying the proposed Class of :

                All persons or entities that purchased or sold a Euroyen TIBOR
                futures contract on the Chicago Mercantile Exchange (“CME”)
                during the period of at least January 1, 2006 through at least
                December 31, 2010, inclusive (the “Class Period”). Excluded from
                the Class are the Defendants and any parent, subsidiary, affiliate, or
                agent of any Defendant;

appointing Plaintiff as the representative of the proposed Class; appointing Lowey Dannenberg,

P.C. as Class Counsel for the proposed Class; and providing any further relief the Court deems just

and proper.


Dated: September 27, 2019                        LOWEY DANNENBERG, P.C.
White Plains, New York
                                                 By: /s/ Vincent Briganti
                                                 Vincent Briganti
                                                 Geoffrey M. Horn
                                                 Sitso W. Bediako
                                                 Raymond P. Girnys
                                                 44 South Broadway, Suite 1100
                                                 White Plains, New York 10601
                                                 Tel.: 914-997-0500
                                                 Fax: 914- 997-0035
                                                 vbriganti@lowey.com
                                                 ghorn@lowey.com
                                                 sbediako@lowey.com
                                                 rgirnys@lowey.com

                                                 Interim Lead Class Counsel


                                                 Joseph J. Tabacco, Jr.
                                                 Todd A. Seaver
                                                 BERMAN TABACCO
                                                 44 Montgomery Street, Ste. 650
                                                 San Francisco, CA 94104
                                                 Tel.: 415-433-3200
                                                 Fax: 415-433-6282

                                                 Patrick T. Egan
                                                 BERMAN TABACCO
                                                 One Liberty Square
Case 1:12-cv-03419-GBD-SLC Document 976 Filed 09/27/19 Page 3 of 3



                              Boston, MA 02109
                              Telephone: 617-542-8300
                              Facsimile: 617-542-1194

                              Christopher Lovell
                              Gary S. Jacobson
                              LOVELL STEWART HALEBIAN
                              JACOBSON LLP
                              500 5th Avenue, Suite 2440
                              New York, NY 10110
                              Tel.: 212-608-1900
                              Fax: 212-719-4677

                              Additional Counsel
